02/22/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 21-0442


                                        DA 21-0442
                                     _________________

 WILLIAM SCOTT ROGERS, individually
 and on behalf of all other similarly situated,

               Plaintiffs and Appellees,
                                                                        ORDER
        v.

 LEWIS & CLARK COUNTY,

               Defendant and Appellant.
                                 _________________

       Pursuant to Appellant’s motion for extension of time to file the reply brief and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until March 14, 2022, within which
to file the reply brief.
       No further extensions will be granted.




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                      February 22 2022